UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1883


DAVID K. EVERSON; PATRICIA M. EVERSON,

                Plaintiffs – Appellants,

          v.

RICHARD L. DOUGHTON, Individually and In His Official
Capacity   as    Justice   of    the   Superior Court of
Alleghany/Rockingham County, North Carolina,

                Defendant – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cv-00887-JAB-PTS)


Submitted:   January 22, 2010             Decided:   February 22, 2010


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David K. Everson, Patricia M. Everson, Appellants Pro Se. Grady
L. Balentine, Jr., Special Deputy Attorney General, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David K. and Patricia M. Everson appeal the district

court’s   orders    adopting   the   recommendation           of    the    magistrate

judge and dismissing their 42 U.S.C. § 1983 (2006) civil rights

action,   denying     their    motion       for     recusal,       and     issuing    a

pre-filing injunction against them.                We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court in both its orders, as well

as the judgment, dated July 15, 2009.                Everson v. Doughton, No.

1:08-cv-00887-JAB-PTS     (M.D.N.C.         July    15,    2009).         We   dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials            before    the    court     and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                        2